TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2013



                                      NO. 03-11-00468-CV


                              Dannellia Gladden-Green, Appellant

                                                 v.

                            Freescale Semiconductor, Inc., Appellee




         APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment. IT

IS THEREFORE ordered that the judgment of the trial court is in all things affirmed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below, and that this decision be certified below for observance.